Exhibit 10.21

CEDAR FAIR, L.P. 2008 OMNIBUS INCENTIVE PLAN


DEFERRED UNIT AWARD AGREEMENT


This Deferred Unit Award Agreement (“Agreement”) is made pursuant to the terms
and conditions of the Cedar Fair, L.P. 2008 Omnibus Incentive Plan (the “Plan”),
including (without limitation) Article X, the provisions of which are
incorporated into this Agreement by reference. Capitalized terms used herein
shall have the meanings ascribed to them in the Plan, unless indicated
otherwise.


Participant Name:
 
 
 
 
 
 
 
Grant Date:
 
 
 
 
 
 
 
Number of Deferred Units Awarded:
 
Per Section 1 Below
 
 
 
 
 
Vesting Schedule:
 
Vesting will occur upon termination as a member of the Board of Directors of
Cedar Fair Management, Inc. (“CFMI”)
 
 
 
 
Payment Date:
 
Payable upon termination as a member of the Board of Directors of Cedar Fair
Management, Inc. (“Board”)
 
 
 
 







1.    Deferred Unit Award In General. The number of Deferred Units awarded to
Participant is equal to the following: One Hundred Twenty Thousand Dollars
($120,000) (“Cash Value”) divided by the New York Stock Exchange (“NYSE”)
closing price of a Unit on the last full trading day in 2016 (“Determination
Date”). Upon the determination of the number of Deferred Units attributable to
Participant’s Award, the Deferred Units shall thereafter accrue Unit
distribution equivalents (based upon actual distributions to owners of Units),
if any, which shall be accumulated and credited to the Award until payment is
made in accordance with Section 3 hereof. In the event that Participant’s Board
service is terminated prior to the Determination Date the total number of
Deferred Units shall be a pro rata share of the Cash Value (determined by
multiplying the Cash Value by a fraction, the numerator of which is the number
of days during the calendar year of termination that Participant serves on the
Board and the denominator of which is 365) divided by the NYSE closing price for
a Unit on the last full trading day prior to Participant’s termination of
service on the Board.
As used herein, the term “Deferred Units” means an equity-based Award measured
in Units, with each Deferred Unit measured on the basis of one (1) Unit, that is
subject to Section 409A and payable in Units or in a combination of cash and
Units as provided in Section 3 below.





77

--------------------------------------------------------------------------------



2.    Vesting Schedule. The Award will vest on the date that the Participant
ceases to be a director of CFMI.


3.    Payment Dates. Within five (5) business days of the date that the
Participant ceases to be a director of CFMI, the Award, plus all Unit
distribution equivalents accumulated and credited to the Award to the time of
the distribution, shall be paid, as elected by the Participant, in a lump sum in
Units or a combination of cash (measured using the Fair Market Value of the
Units on the vesting date) and Units.


IN WITNESS WHEREOF, Cedar Fair, L.P. has caused this Agreement to be executed by
its duly authorized officer, and the Participant has executed this Agreement in
acceptance thereof.




    
CEDAR FAIR, L.P.
 
 
By:
 
 
 
Title:
 
 
 









PARTICIPANT
 
 
Signature:
 
 
 
Printed Name:
 
 
 
Address:
 
 
 





    











78